Citation Nr: 0607106	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine, claimed as secondary to service-connected 
disability.

2.  Entitlement to service connection for a disability of the 
thoracic spine, to include as secondary to service-connected 
disability.

3.  Entitlement to restoration of a 60 percent evaluation for 
arthritis of the lumbar spine with herniated nucleus pulposus 
of L4-5 and radiculopathy.

4.  Entitlement to an increased rating for arthritis of the 
lumbar spine with herniated nucleus pulposus of L4-5 and 
radiculopathy, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, Type II, prior to February 24, 
2005.

6.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, from February 24, 2005.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966 and from March 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that granted service connection for diabetes 
mellitus, Type II, and assigned a 10 percent evaluation for 
it, effective July 2001.  In addition, the RO reduced the 
rating assigned for arthritis of the lumbar spine, initially 
proposed in a February 2002 rating action, to 20 percent, 
effective October 2002.  Finally, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  

By rating action dated in October 2002, the RO denied the 
veteran's claim for service connection for disabilities of 
the thoracic spine and cervical spine, to include as 
secondary to service-connected disability.  When this case 
was before the Board in January 2005, the issues on appeal 
were remanded for additional development of the record.  
Based on the additional evidence, consisting of a Department 
of Veterans Affairs (VA) examination report, the RO, in a 
rating decision dated in October 2005, increased the 
evaluation assigned for diabetes mellitus to 20 percent, 
effective February 24, 2005.  

The Board's January 2005 decision denied the issues of 
entitlement to service connection for cardiovascular disease, 
to include on a secondary basis; service connection for a leg 
disability, to include on a secondary basis; and service 
connection for a kidney disability, to include on a secondary 
basis.  In addition, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a cervical spine disability on a 
direct incurrence basis was remanded.  In light of the 
decision below regarding service connection for a disability 
with respect to of the cervical spine on a secondary basis, 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a cervical spine disability on a direct basis 
is moot.  Accordingly, this decision is limited to the issues 
set forth on the cover page.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for arthritis of the 
lumbar spine with herniated nucleus pulposus of L4-5 and 
radiculopathy and diabetes mellitus.

2.  There is competent medical evidence that the veteran's 
arthritis and degenerative disc disease of the cervical spine 
have been associated with his service-connected low back 
disability.

3.  The veteran's arthritis and degenerative disc disease of 
the thoracic spine have been linked by competent medical 
evidence to his service-connected low back disability.

4.  A March 1995 rating decision assigned a 60 percent 
evaluation for arthritis of the lumbar spine with herniated 
nucleus pulposus of L4-5 and radiculopathy, effective 
February 17, 1994.

5.  By rating action dated in July 2002, the RO reduced the 
evaluation assigned for the veteran's service-connected low 
back disability to 20 percent, effective October 2002.

6.  The July 2002 rating decision was based on one 
examination which failed to demonstrate material, sustained 
improvement in the low back disability.

7.  The July 2002 determination of the RO fails to indicate 
that the provisions of 38 C.F.R. § 3.344 (2005) were 
considered prior to the reduction action.

7.  The July 2002 rating action is rendered void ab initio.

8.  Ankylosis of the entire spine has not been demonstrated.

9.  Competent clinical evidence of record establishes that, 
prior to July 15, 2004, the veteran's diabetes mellitus was 
controlled by a restricted diet.

10.  The veteran has been shown to have required medication 
and a restricted diet for control of his diabetes mellitus, 
from July 15, 2004.

11.  The veteran does not require insulin for control of 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Arthritis and degenerative disc disease of the cervical 
spine, C6-7, are proximately due to service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  

2.  Arthritis and degenerative disc disease of the thoracic 
spine are proximately due to service-connected disability.  
38 C.F.R. § 3.310(a) (2005).  

3.  The reduction of the 60 percent evaluation for arthritis 
of the lumbar spine with herniated nucleus pulposus of L4-5 
and radiculopathy was not in accordance with law, and that 
evaluation is restored, effective October 1, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 
(2005).

4.  A rating in excess of 60 percent for arthritis of the 
lumbar spine with herniated nucleus pulposus of L4-5 and 
radiculopathy is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003), Diagnostic Code 5243 (as in effect from September 26, 
2003).

5.  The criteria for an initial evaluation in excess of 10 
percent for diabetes mellitus, prior to July 15, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.120, Diagnostic Code 7913 (2004).

6.  The criteria for an initial evaluation of 20 percent for 
diabetes mellitus have been met, from July 15, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2005).

7.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, from July 15, 2004 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in April 2002 and February 2005.  These letters 
informed the veteran of the information and evidence required 
to substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice was harmless error.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims adjudicated on the merits herein.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims adjudicated on the merits 
herein has been obtained.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	I.  Service connection 

Legal criteria and analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran has been granted service connection for arthritis 
of the lumbar spine with herniated nucleus pulposus of L4-5 
and radiculopathy, evaluated as 20 percent disabling; and for 
diabetes mellitus, evaluated as 20 percent disabling.

The evidence supporting the veteran's claim consists of VA 
medical records showing arthritis and degenerative disc 
disease of the cervical and thoracic spine areas.  The Board 
notes that the veteran underwent a C 6-7 discectomy at a 
private hospital in October 2001.  A private nurse related in 
August 2002 that the veteran had been a patient of the 
physician for whom she worked since 2002.  She indicated that 
the veteran's spondylosis of the thoracic spine was a problem 
of gradual onset and worsening, but could conceivably have 
begun with his initial injury in falling from a helicopter in 
service.  

The Board finds that the opinion proffered by a VA physician 
following an examination in February 2005 to be of great 
significance.  He initially concluded that the veteran had 
some cervical spine and thoracic spine disabilities.  He 
opined that they could possibly be from what the veteran 
described as multiple traumatic events to his back, and that 
he could have suffered damage to his cervical and thoracic 
spine.  The examiner stated that this was speculative.  It is 
noted that this opinion was formulated without the examiner 
having reviewed the claims folder.  He provided an additional 
opinion the following month, after he had reviewed the claims 
folder.  He concluded that it was impossible to state whether 
trauma caused the veteran's degenerative spine disease.  He 
added that given the veteran's history and medical records, 
he believed it was likely that the trauma impacted the spine 
disease and made him more susceptible.  There is no opinion 
to the contrary in the claims folder.  

Thus, the only medical evidence of record suggests that the 
veteran's service-connected arthritis of the lumbar spine at 
a minimum "impacted" his cervical spine and thoracic spine 
disabilities.  In the absence of any evidence to the 
contrary, the Board finds that service connection on a 
secondary basis is warranted for arthritis and degenerative 
disc disease of the cervical spine and thoracic spine.

	II.  Restoration 

Legal criteria and analysis 

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history....Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated....Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will be considered 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

By rating action dated in March 1995, the RO assigned a 60 
percent evaluation for the veteran's service-connected low 
back disability.  This rating was based on VA outpatient 
treatment records and a VA examination conducted in March 
1995.  The examination disclosed that the examiner tried to 
have the veteran do straight leg raising, but he did not go 
much above 30 degrees without stiffening up and getting pain 
in the back.  The August 2001 VA examination report 
demonstrated that there was some limitation of motion of the 
lumbar spine with pain in the lumbar area.  

The issue in this case is whether the reduction of the 60 
percent rating for the veteran's service-connected arthritis 
of the lumbar spine with herniated nucleus pulposus of L4-5 
and radiculopathy was proper.  The Board points out that a 
disability may clearly be reduced; the question involves 
whether the reduction was implemented properly.  It is clear 
in this case that the RO improperly reduced the veteran's 60 
percent evaluation on the basis of one examination.  The 
reduction was predicated primarily on the findings of a 
single VA examination conducted in August 2001.  There is no 
indication in the rating action that the RO considered 38 
C.F.R. § 3.344(a).  While the August 2001 VA examination 
demonstrated essentially full range of motion of the lumbar 
spine, some pain was reported on motion.  In addition, a 
report from a private physician in October 2001 revealed 
decreased sensation in the L4, L5 and S1 distributions.  The 
evidence failed to demonstrate that material, sustained 
improvement under the ordinary conditions of life had been 
shown.

In Lehman v. Derwinski, 1 Vet.  App. 339 (1991), the Court 
found that the RO's reduction of the evaluation which had 
been assigned for the veteran's psychiatric disorder had been 
done on the basis of an inaccurate and incomplete medical 
report, without complying with 38 C.F.R. § 3.344, and 
restored the evaluation which had previously been assigned.  

Similarly, in this case, the RO reduced the veteran's 
evaluation on the basis of a medical examination which failed 
to establish sustained or material improvement in the 
veteran's condition.  The Court, in Brown v. Brown, 5 Vet.  
App. 413 (1993) outlined the specific requirements of the 
Board in applying 38 C.F.R. § 3.344.  The entire record of 
examinations and medical history must be reviewed to 
ascertain whether the recent examination is full and 
complete; examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction; ratings on account of diseases 
subject to temporary or episodic improvement will not 
ordinarily be reduced on any one examination; and even if 
material improvement is shown, it must appear reasonably 
certain that improvement will be maintained under the 
ordinary conditions of life.  The July 2002 rating action 
failed to comply with each of these requirements and, in 
fact, did not discuss the application of 38 C.F.R. § 3.344.

In Brown, the Court concluded that where the Board upholds a 
reduction in a rating without observance of applicable law 
and regulations (primarily 38 C.F.R. § 3.344(a)), such a 
rating is void ab initio and should be set aside as "not in 
accordance with law."  Brown, 5 Vet.  App. at 422.  That was 
the situation here.  The Board notes that the failure to 
consider the applicable regulation cannot be cured by 
subsequent examination or action of the VA.  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction and determine whether that action was 
appropriate.  Therefore, the RO erred in its July 2002 rating 
action by reducing the 60 percent evaluation for arthritis of 
the lumbar spine with herniated nucleus pulposus of L4-5 and 
radiculopathy to a 20 percent rating.  Accordingly, the 60 
percent evaluation assigned for it is restored, effective 
October 1, 2002.

      III.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Arthritis of the lumbar spine 

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, applying whichever method results in the 
higher evaluation.  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2004)).  

A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assignable 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 20 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Diagnostic Code 5293 (effective from September 23, 2002, 
through September 25, 2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

Severe limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (as in effect prior to September 26, 2003).

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  A 60 percent rating is assignable for ankylosis at a 
favorable angle.  Diagnostic Code 5286 (as in effect prior to 
September 26, 2003).

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a).  Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent


Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....	
		20 percent 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of height of 
50 percent or more of the height......				10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.

Inasmuch as the 60 percent rating has been restored, the 
Board must determine whether a higher evaluation is warranted 
under any of the criteria in effect during the pendency of 
the appeal.  A 60 percent evaluation has always been the 
maximum rating for intervertebral disc syndrome.  Under 
Diagnostic Code 5289, a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine (as in effect 
prior to September 23, 2002).  A 100 percent evaluation was 
assignable under Diagnostic Code 5286, when there was 
complete ankylosis of the spine (as in effect prior to 
September 23, 2002).  The record fails to establish ankylosis 
of the entire spine.  Similarly, the clinical evidence fails 
to demonstrate that the veteran has experienced 
incapacitating episodes involving his lumbar spine.  Clearly, 
there is no clinical evidence in the record showing that bed 
rest was prescribed by a physician.  No associated 
neurological abnormalities have been identified.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his low back disability.  
In contrast, the Board concludes that the medical findings on 
examination are of greater probative value and do not support 
a rating in excess of 60 percent for arthritis of the lumbar 
spine with herniated nucleus pulposus of L4-5 and 
radiculopathy.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for an 
increased rating for the veteran's low back disability.  



B.  Diabetes mellitus 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for diabetes mellitus, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent evaluation may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  When manageable 
by restricted diet only, a 10 percent evaluation may be 
assigned.  Diagnostic Code 7913.  Compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.

Service connection has been established for diabetes 
mellitus, effective from July 2001.  The issues before the 
Board are whether an initial rating in excess of 10 percent 
is warranted for diabetes mellitus prior to February 24, 
2005, and whether a rating in excess of 20 percent is 
warranted for diabetes mellitus from that date.  

The evidence against the veteran's claims consists of private 
and VA medical records.  VA outpatient treatment records show 
that when the veteran was seen in February 2001, it was 
reported that he had non-Insulin dependent diabetes mellitus.  
Indeed, the veteran denied to a private physician in October 
2001 that he had a history of diabetes.  Following a VA 
general medical examination in August 2002, the examiner 
commented that the veteran's diabetes was controlled by diet 
and fell into the category of glucose intolerance based upon 
laboratory test readings.  

The initial indication that the veteran was on medication for 
diabetes mellitus is contained in a report from a private 
physician that was submitted to the undersigned at a personal 
hearing on July 15, 2004.  Prior to this date, it appears 
that the veteran's diabetes was managed solely by diet.  The 
Board concludes, accordingly, that a 20 percent evaluation is 
warranted as of July 15, 2004, the earliest date indicated in 
the record that the veteran required medication for control 
of diabetes.  The only evidence supporting the veteran's 
claim for an even earlier date for an increased rating 
consists of his statements concerning the severity of 
diabetes, and these are less probative than the clinical 
findings on examination.  

With respect to the claim for a rating greater than 20 
percent, the Board observes that the most recent VA 
examination, conducted in February 2005, establishes that the 
veteran maintains a vegetarian diet and takes medication, but 
not Insulin, for control of diabetes.  As noted above, in 
order to assign a 40 percent evaluation for diabetes 
mellitus, the veteran would have to be taking Insulin.  
Clearly, that is not shown by the clinical record.  The Board 
concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of diabetes.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
diabetes mellitus from July 15, 2004.  


ORDER

Service connection for cervical spine arthritis and 
degenerative disc disease at C6-7, on a secondary basis, is 
granted.

Service connection for thoracic spine degenerative disc 
disease and arthritis, on a secondary, basis is granted.

Restoration of a 60 percent evaluation for arthritis of the 
lumbar spine with herniated nucleus pulposus of L4-5 and 
radiculopathy is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An evaluation in excess of 60 percent for arthritis of the 
lumbar spine with herniated nucleus pulposus of L4-5 and 
radiculopathy is denied.

An initial evaluation in excess of 10 percent for diabetes 
mellitus, prior to July 15, 2004, is denied.

An initial evaluation of 20 percent for diabetes mellitus, 
effective July 15, 2004, is granted, subject to the governing 
law and regulations regarding the payment of monetary 
benefits.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, from July 15, 2004, is denied.


REMAND

The RO must have the opportunity to readjudicate the claim 
for a total rating based on individual unemployability due to 
service-connected disability, with consideration of the grant 
of service connection herein for thoracic and cervical spine 
disabilities, and the restoration of the 60 percent 
evaluation for arthritis of the lumbar spine with herniated 
nucleus pulposus of L4-5 and radiculopathy. 

Accordingly, the case is REMANDED for the following actions:

1.  After the RO assigns a rating for the 
service-connected disabilities of the 
cervical and thoracic spine, the RO should 
readjudicate the issue of entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability, including with consideration 
of the restored 60 percent rating for the 
lumbar spine disability.  

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


